Order entered November 17, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00687-CR

                         CHRISTY ALLANE RODRIGUEZ, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 397th Judicial District Court
                                   Grayson County, Texas
                               Trial Court Cause No. 064768

                                           ORDER
          The Court REINSTATES the appeal.

          On November 13, 2015, the Court struck the second Anders brief filed by counsel

Michael Hamilton, granted Mr. Hamilton’s motion to withdraw, and ordered the trial court to

appoint new counsel to represent appellant on this appeal. We have received the trial court’s

order appointing Garland Caldwell as appellant’s new attorney.

          We DIRECT the Clerk to list Garland Caldwell as appellant’s appointed attorney of

record.

          Appellant’s brief is due within FORTY-FIVE DAYS of the date of this order.

                                                      /s/   ADA BROWN
                                                            JUSTICE